Citation Nr: 0115328	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision due to 
treatment received at VA Medical Center in October 1994.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) in October 1994 for eye surgery.  

3. Competent medical evidence showing a nexus between the 
veteran's VAMC treatment and his loss of vision is not of 
record.

4. There is no evidence that the veteran developed loss of 
vision as a result of carelessness, negligence, and lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing his treatment.



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision claimed 
to have developed as a result of treatment at a VAMC in 
October 1994 have not been met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in determining his claim.  With regard 
to the adequacy of the examination, the Board notes that the 
report of the examination reflects that the VA examiner 
recorded the past medical history, conducted a physical 
examination and diagnostic study, and reported the findings.  
The examiner also offered an opinion pertinent to this claim.  
For these reasons, the Board finds that the examination was 
adequate for rating purposes. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C. § 5103A).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date. 
Here, the veteran's request for benefits under § 1151 was 
filed in September 1998; thus, this claim must be decided 
under the current, post-October 1, 1997, version of 38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
provide, in pertinent part, that:

 (a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -  (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--  (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran has contended that his vision has decreased and 
that this was due to his VA treatment in October 1994.

The record shows that the veteran was admitted to a VA 
facility in October 1994 with a history of end stage glaucoma 
despite maximally tolerated medical therapy and Argon laser 
trabeculoplasty in both eyes.  It was noted that the veteran 
had advanced optic nerve cupping with visual field loss and 
pressures that were too high for his nerves.  The medical 
record report shows that the veteran was informed of the 
risks and benefits of the procedure of trabeculectomy and 
agreed to proceed with surgery in the left eye.  On 
admission, his uncorrected vision was 20/50 in the right eye 
and 20/60 in the left eye with neither improving with 
pinhole.  He had intraocular pressure of 17 mm. of Mercury 
bilaterally.  The veteran underwent an uncomplicated 
trabeculectomy with Mitomycin C-0.2 cc. per cc. times two 
minutes.  It was noted that the veteran tolerated the 
procedure well.  On his first post-operative day, he had an 
uncorrected visual acuity of count fingers in the left eye 
with intraocular pressure of 2 mm. of Mercury.   

Private medical records show that the veteran underwent 
corneal transplantation of the left eye in December 1996.  In 
a December 5, 1996, letter, a private examiner noted that the 
veteran had a past history of advanced glaucoma of both eyes, 
and that in 1992 he had undergone a cataract extraction of 
the right eye.  It was reported that in 1994 he had undergone 
glaucoma surgery of the left eye and subsequent cataract 
extraction of the left eye at a VA facility.  It was stated 
that the veteran realized that the glaucoma of the left eye 
might be more difficult to control after surgery.  In a 
December 17, 1996, letter, a private examiner noted that one 
day prior, the veteran had undergone an uncomplicated 
penetrating keratoplasty of the left eye.  In February 1997, 
he underwent a trabeculectomy with mitomycin of the right 
eye.  In an August 1997 letter, a private examiner noted that 
the veteran's end stage open angle glaucoma appeared to be 
adequately controlled in the right eye and that his left eye 
remained fairly comfortable.  In a May 1998 letter, a private 
examiner noted that the veteran was being seen for follow-up 
of his December 1996 left eye surgery.  It was stated that 
the failed corneal graft of the left eye was discussed and 
that further intervention was not recommended.  

In April 1999, the RO requested that the veteran undergo a VA 
examination.  The examiner was asked to render an opinion as 
to whether or not the procedure in October 1994 contributed 
to or caused any current condition shown.  Records concerning 
the October 1994 surgery were enclosed with the request.  The 
veteran was examined by VA in May 1999.  The veteran's past 
ocular history was noted, including his surgery in October 
1994.  It was noted that he had undergone surgery of the left 
eye in May 1995 (an extracapsular cataract extraction with 
posterior chamber intraocular lens), and in 1996 (a 
penetrating keratoplasty in the left eye), with right eye 
surgery in 1997 (trabeculectomy with a phacoposterior chamber 
intraocular lens placement).  On ocular examination, his 
visual acuity was hand motion in the right eye; light 
perception in the left eye.  There was no improvement with 
manifest refraction.  There was no evidence of diplopia.  On 
pupil examination there was a direct response in the right 
eye; the examiner was unable to test left eye, secondary to 
an opaque cornea.  Extraocular motilities were full.  
Intraocular pressure measured 12 in the right eye; 32 in the 
left eye with Goldman's tonometer.  Goldman's visual field 
showed a small side of recentral island of vision in the 
right eye.  Slit lamp examination showed an opaque cornea in 
the left eye, secondary to a failed penetrating keratoplasty.  
The right eye revealed a functional bleb with a peripheral 
iridectomy.  The posterior chamber intraocular lens was clear 
and well-centered.  Dilated fundus examination showed 
advanced cupping in the right eye, secondary to glaucoma, 
approximately of 0.99, macular periphery and were otherwise 
normal.  The examiner was unable to view the left eye, 
secondary to an opaque cornea.  The impressions were: 1.  
Advanced primary open-angle glaucoma, left eye greater than 
right eye;  2.  A decrease in vision in the left eye due to 
the progression of glaucoma and a failed penetrating 
keratoplasty;  3.  The hypotony and choroidal detachment, 
along with the progression of cataracts, were risks of the 
surgeries that were explained to the patient at length at the 
time of the surgeries.  The examiner opined that the VA 
surgery did not cause a decrease in vision to the veteran.  
It was stated that his loss of vision was a progression of 
his primary open-angle glaucoma; and  4.  Failed penetrating 
keratoplasty in the left eye.  

The veteran testified before a hearing officer at the RO in 
June 2000.  He testified concerning his October 1994 VA 
surgery of the left eye.  He stated that before the surgery, 
he could see pretty well--reporting that he could see 3 or 4 
lines on an eye chart.  He stated that he was told the 
surgery would prevent worsening of his eyesight.  He reported 
that right after the surgery, his vision went out in his left 
eye.  He testified that a physician told him at a private 
clinic that there was damage to the left eye that could not 
be repaired.  The veteran stated that he believed that the 
glaucoma surgery caused bleeding post operatively.  A 
complete transcript is of record.  

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151. The evidence 
submitted by the veteran does not show negligence or lack of 
care by VA, and does not establish that the loss of vision 
was caused by treatment he received during his VA surgery in 
October 1994.  It is noted that the record shows that he 
tolerated the procedure well and that the surgery was 
uncomplicated.  

While the veteran has contended that his vision loss in the 
left eye was due to his glaucoma surgery in October 1994, 
that is not confirmed by the clinical evidence on file.  In 
addition, a VA examiner has specifically opined that the 
veteran's surgery did not cause a decrease in vision to the 
veteran.  The examiner stated that the etiology of the vision 
loss was progression of his glaucoma.  

There is no medical opinion of record in this case which 
indicates that the veteran's loss of vision resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault by VA, or that it was an event not 
reasonably foreseeable. In fact, the medical evidence 
indicates that the etiology of the veteran's loss of vision 
is the progression of glaucoma.  The Board notes that the 
veteran is competent to report on that which he has personal 
knowledge, that is, what comes to him through his senses. 
Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a 
layperson, the veteran is not competent to provide the 
required medical nexus evidence. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In this regard, the Board would point out that the veteran 
testified that he had been told by a private examiner that 
his loss of vision in the left eye was due to damage.  
However, he also stated that he was unable to remember the 
name of the physician, since he had only seen him once.  
Thus, as the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed loss of vision 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing his treatment, or that his loss 
of vision was an event not reasonably foreseeable, the appeal 
is denied.  


ORDER

Entitlement to VA disability compensation for loss of vision 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

